DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 12/16/2021, where claims 1-20 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. Claims 1 and 11 have been provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,256,405 (hereinafter the Patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of both the instant application and the Patent are disclosing the method to capture an image of an environment of a user that includes a plurality of controllable devices, where in response to receiving an input from a user via a touch screen, modify a state of a controllable device.  Claim 1 of the instant application is broader in scope than claim 1 of the Patent; therefore, the claims are obvious variation of each other.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 11 of the instant application and claim 1 of the Patent are disclosing capture an image of an environment of a user that includes a plurality of controllable devices, where in response to receiving an input from a user via a touch screen, modify a state of a controllable device. Claim 11 of the instant application is a system that performs the method of claim 1 of the Patent and includes additional hardware to perform the method; therefore, the claims are obvious variation of each other.
This is a nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ely et al., (US 10841174 B1) (hereinafter Ely).

Referring to claim 1, Ely teaches a method implemented by one or more processors, the method comprising: 
determining that a user is requesting that a controllable device, disposed within an environment of the user, be configured for responding to an input gesture, wherein the input gesture is a user input provided to a touch screen display of a computing device when a graphical representation of the controllable device is portrayed at the touch screen display of the computing device (“A user of device 10 may wish to control, gather information from, or otherwise communicate with one or more of external electronic devices 14 in system 12”, 9:60-10:10, fig. 2; “To provide an intuitive way for a user of electronic device 10 to control, gather information from, or otherwise communicate with external electronic devices 14, control circuitry 16 may identify and gather information about external electronic devices in the surrounding environment”, 10:11-24, fig. 2; “a camera may gather images of external electronic devices in the user's surrounding environment, control circuitry may identify and/or gather information about the external electronic devices, a display system may display the camera images in real time, and a user may control or communicate with the external devices by providing touch input to the display or providing other suitable user input”, 3:41-52, fig. 2);
processing image data received from the computing device, wherein the image data is based on an output of a camera of the computing device when the camera is directed at the controllable device (“a camera may gather images of external electronic devices in the user's surrounding environment, control circuitry may identify and/or gather information about the external electronic devices”, 3:41-52, fig. 2); 
determining, based on processing the image data, an adjustable setting of the controllable device, wherein the adjustable setting, when modified, alters at least one state of the controllable device (“control circuitry 16 in device 10 may identify external electronic devices 14. This may include, for example, determining product type…and gathering other information about the product”, 10:59-67, fig. 2; “After control circuitry 16 has identified and gathered the desired information from external devices 14, control circuitry 16 may assign input functions to respective input regions on display system 24…each device 14’ may serve as an input region on display system 24 with an associated input function. Control circuitry 16 may take appropriate action in response to receiving touch input on one of devices 14’ (e.g., may display a menu of options on display system 24 for controlling or communicating with device 14, may turn the device 14 on or off, may adjust settings of device 14, may establish or break a wireless connection with device 14, and/or may take any other suitable action)”, 11:58-12:21, fig. 2); and 
causing, based on determining the adjustable setting of the controllable device, data associated with the user to characterize a correlation between the input gesture and the adjustable setting of the controllable device (“After control circuitry 16 has identified and gathered the desired information from external devices 14, control circuitry 16 may assign input functions to respective input regions on display system 24. The input regions may be at any suitable location on display system 24. When a user provides touch input to an input region on display system 24, the input function associated with that input region may be executed by control circuitry 16”, 11:58-12:21, fig. 2), 
wherein the computing device is configured to receive the input gesture at the touch screen display and cause a command to be provided to the controllable device to modify the at least one state of the controllable device (“in response to receiving touch input on one of devices 14’ (e.g., …may turn the device 14 on or off”, 11:58-12:21, fig. 2).

Referring to claim 7, Ely further teaches the method of claim 1, wherein processing the image data received from the computing device comprises: 
applying the image data to a machine learning model; and 
determining, based on an output of the machine learning model, a device type that characterizes the controllable device (“The control circuitry may process camera images using image recognition techniques to identify a product type of each of external electronic device”, 2:7-27); 
wherein determining the adjustable setting is further based on the device type (“control circuitry 16 in device 10 may identify external electronic devices 14. This may include, for example, determining product type (e.g., laptop, computer monitor, keyboard, mouse, headphones, tablet computer, watch, etc.) and gathering other information about the product (e.g., settings, battery life, connection capabilities, network capabilities, current wired connections, current wireless connections, etc.)”, 10:59-67).

Referring to claim 8, Ely further teaches the method of claim 7, wherein processing the image data received from the computing device further includes generating an embedding, for an embedding space, based on the output of the machine learning model (“The environment presented on display system 24 may include devices 14’. Devices 14’ on display system 24…may be virtual representations of devices 14. The locations of devices 14’ on display system 24 may correspond to the locations of devices 14 in the real world (e.g., if device A is located to the left of device B in the real world, device A may be presented on display system 24 to the left of device B). Devices 14’ on display system 24…may include only devices 14 that are in the field of view of camera 20”, 10:39-53, fig. 2).

Referring to claim 9, Ely further teaches the method of claim 8, wherein the embedding is generated based on the image data applied to the machine learning model and contextual data accessible to the computing device (“A user of device 10 may control or communicate with external devices 14 by interacting with devices 14’ on display system 24”, 10:54-58, fig. 2; “To allow a user to intuitively control or communicate with external electronic devices 14, control circuitry 16 in device 10 may identify external electronic devices 14. This may include, for example, determining product type (e.g., laptop, computer monitor, keyboard, mouse, headphones, tablet computer, watch, etc.) and gathering other information about the product (e.g., settings, battery life, connection capabilities, network capabilities, current wired connections, current wireless connections, etc.)”, 10:59-67, fig. 2; “Control circuitry 16 may identify and gather information from external electronic devices 14 using input-output devices 18 and/or communications circuitry 30. For example, control circuitry 16 may identify and gather information from external electronic devices 14 using data from camera 20…and…a Global Positioning System receiver to gather information on the location and movement of device 10 relative to devices 14, which may be used to supplement image data from camera 20, if desired)”, 11:1-49, fig. 2).

Referring to claim 10, Ely further teaches the method of claim 8, wherein the embedding space includes one or more other candidate embeddings that correspond to one or more other controllable devices (“The environment presented on display system 24 may include devices 14’”, 10:39-53, fig. 2).

Regarding claims 11 and 17-20, these claims recite the system that performs the steps of the method of claims 1 and 7-10 respectively; therefore, the same rationale of rejection is applicable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ely as applied to claims 1 and 11 above, and in view of Kim et al., (US 20160148417 A1) (hereinafter Kim).

Referring to claim 2, Ely teaches the method of claim 1; however, Ely does not explicitly teach causing an automated assistant, that is accessible to the computing device, to provide a natural language output requesting that the user capture one or more images of the controllable device using the camera of the computing device.
Kim teaches causing an automated assistant, that is accessible to the computing device, to provide a natural language output requesting that the user capture one or more images of the controllable device using the camera of the computing device (“provide an electronic device and method which provides information about various objects appearing on a map or provides a service for controlling an object”, ¶ [0007]; “obtain an image set comprising a plurality of images for a path on an external space surrounding the electronic device, to determine an area corresponding to an object included in the external space from at least one of the plurality of images, to obtain information about the object based on whether the object is capable of communication connection with the electronic device, and to display the information in association with the area through a display functionally connected with the electronic device”, ¶ [0008]; “provides a guide for an image obtaining direction to obtain images which have not yet been obtained out of images for forming the 3D map at a particular virtual point. The guide may include, for example, voice prompt”, ¶ [0137]).
Ely and Kim are analogous art to the claimed invention because they are concerning with imaging an environment to identify object(s) (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Ely and Kim before them to modify the electronic device with intuitive control interface of Ely to incorporate the function of providing voice guidance to obtain images of an external space as taught by Kim.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Kim (¶ [0007]-[0008], [0137]), because the function of providing voice guidance to obtain images of an external space does not depend on the electronic device with intuitive control interface.  That is the function of providing voice guidance to obtain images of an external space performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase ease of use of the user interface as suggested by Kim (¶ [0137]).

Referring to claim 3, Ely further teaches the method of claim 2, wherein processing the image data received from the computing device comprises: 
applying the image data to a machine learning model; and
determining, based on an output of the machine learning model, a device type that characterizes the controllable device (“The control circuitry may process camera images using image recognition techniques to identify a product type of each of external electronic device”, 2:7-27); 
wherein determining the adjustable setting is further based on the device type (“control circuitry 16 in device 10 may identify external electronic devices 14. This may include, for example, determining product type (e.g., laptop, computer monitor, keyboard, mouse, headphones, tablet computer, watch, etc.) and gathering other information about the product (e.g., settings, battery life, connection capabilities, network capabilities, current wired connections, current wireless connections, etc.)”, 10:59-67).

Referring to claim 4, Ely further teaches the method of claim 3, wherein processing the image data received from the computing device further includes generating an embedding, for an embedding space, based on the output of the machine learning model (“The environment presented on display system 24 may include devices 14’. Devices 14’ on display system 24…may be virtual representations of devices 14. The locations of devices 14’ on display system 24 may correspond to the locations of devices 14 in the real world (e.g., if device A is located to the left of device B in the real world, device A may be presented on display system 24 to the left of device B). Devices 14’ on display system 24…may include only devices 14 that are in the field of view of camera 20”, 10:39-53, fig. 2).

Referring to claim 5, Ely further teaches the method of claim 4, wherein the embedding is generated based on the image data applied to the machine learning model and contextual data accessible to the computing device (“A user of device 10 may control or communicate with external devices 14 by interacting with devices 14’ on display system 24”, 10:54-58, fig. 2; “To allow a user to intuitively control or communicate with external electronic devices 14, control circuitry 16 in device 10 may identify external electronic devices 14. This may include, for example, determining product type (e.g., laptop, computer monitor, keyboard, mouse, headphones, tablet computer, watch, etc.) and gathering other information about the product (e.g., settings, battery life, connection capabilities, network capabilities, current wired connections, current wireless connections, etc.)”, 10:59-67, fig. 2; “Control circuitry 16 may identify and gather information from external electronic devices 14 using input-output devices 18 and/or communications circuitry 30. For example, control circuitry 16 may identify and gather information from external electronic devices 14 using data from camera 20…and…a Global Positioning System receiver to gather information on the location and movement of device 10 relative to devices 14, which may be used to supplement image data from camera 20, if desired)”, 11:1-49, fig. 2).

Referring to claim 6, Ely further teaches the method of claim 5, wherein the embedding space includes one or more other candidate embeddings that correspond to one or more other controllable devices (“The environment presented on display system 24 may include devices 14’”, 10:39-53, fig. 2).

Regarding claims 12-16, these claims recite the system that performs the steps of the method of claims 2-6 respectively; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20180165854 (Du) – discloses a user interface platform that captures images and real life object in a scene and extract information/knowledge of the object based on real-time learning and analysis.
US 20180157398 (Kaehler) – discloses a display system that recognizes devices in an environment using computer vision, and provide a virtual remote for controlling functionality of the recognized device.
US 9773345 (Stirbu) – discloses a method and an apparatus renders a virtual environment including representations of a plurality devices that can be controlled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144